DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Since this application is a continuation of US Application 13/892556, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
Drawings
The drawings are objected to because the reference characters for hook material 16 of the foreparts and heel parts, and loop material 15 of the toe and heel regions appears to be switched in Fig. 3A, 3B (see paragraph 0033).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 4, 5, and 14 are objected to because of the following informalities:  Claims 2, 4, 5, and 14 recite a “heel region forepart”. It appears that these limitations should read --heel region heel part--, as is consistent with the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, 13, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “said heel region of said left shoe and said right shoe are substantially similar” in lines 1-2. This limitation is vague and indefinite because it is not clear what structure is encompassed by the phrase ‘substantially similar’. It is not clear to what extent the heel regions must be similar, or in what manner they are similar.
Claim 12 recites the limitation "said frontmost edge of said shoe" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that the limitation should read --a frontmost edge of said shoe--.
Claim 17 recites the limitation “said forepart has a periphery which generally matches a periphery of said toe region of both said left shoe and said right shoe” in lines 6-7. This limitation is indefinite because it is not clear if the claims are directed to the subcombination of a forepart (as 
Claims 13 and 18-20 depend from rejected claims 12 and 17.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 11, and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,458,927. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present invention may be wholly derived from the claimed subject matter of the patent, as seen in the table below.

Claims 10, 12, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,772,375. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present invention may be wholly derived from the claimed subject matter of the patent, as seen in the table below.
16/989967 (claims)
US 8,458,927 (claims)
US 10,772,375 (claims)
10
1, 6, 14
1
11
5, 6



1
13
5, 12

14
11, 16

15
1, 6, 14
1
16
6, 15

17
1, 6, 14
1
18
6, 15

19
10



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lind (US 6,243,973).
Regarding claim 1, Lind discloses a footwear kit comprising: a left shoe; a right shoe; wherein said left shoe and said right shoe each have a toe region; wherein said toe region is substantially symmetric about a first center line running from a front of said toe region to a back of said toe region 

    PNG
    media_image1.png
    453
    714
    media_image1.png
    Greyscale

Regarding claim 2, Lind discloses that said left shoe and said right shoe each further comprise a heel region, and which further comprises at least one heel region heel part (rear portion of sole member 22) (Fig. 3).
Regarding claim 3, Lind discloses that said heel region of said left shoe and said right shoe are substantially similar (wherein the heel regions of the left and right shoes are substantially the same shape).

Regarding claim 5, Lind discloses that said at least one heel region heel part is removably attachable to said heel region of either said left shoe or said right shoe as an outsole (with hook and loop fastening material (column 6, lines 47-54).
Regarding claim 6, Lind discloses that a periphery of said toe region of said left shoe and said right shoe are substantially similar (Fig. 3).
Regarding claim 7, Lind discloses that each of said at least one foreparts comprise a different traction characteristic from one another (column 7, line 66-column 8, line 24).
Regarding claim 8, Lind discloses that said at least one forepart is removably attachable to either said right shoe or said left shoe as an outsole (column 6, lines 47-54).
Regarding claim 9, Lind discloses that said left shoe and said right shoe each have a peripheral shape that is substantially asymmetric about a line running from a front of said shoe to a back of said shoe (Fig. 3).
Regarding claim 10, Lind discloses a footwear kit comprising: a left shoe; a right shoe; wherein said left shoe and said right shoe each have a toe region; a forepart (forward portion of sole member 22); wherein said forepart has a periphery which substantially matches a periphery of said toe region of both said left shoe and said right shoe (column 5, lines 8-54; column 6, lines 23-46; Fig. 3).
Regarding claim 11, Lind discloses that said forepart is removably attachable to either said right shoe or said left shoe as an outsole (column 6, lines 47-54).
Regarding claim 12, Lind discloses that said toe region has a frontmost edge which is said frontmost edge of said shoe, wherein said forepart further comprises a frontmost edge, and wherein when said forepart is removably attached to said toe region of either said right shoe or said left shoe 
Regarding claim 13, Lind discloses a fastener (hook and loop) for removably attaching said forepart (column 6, lines 47-54).
Regarding claim 14, Lind discloses that said left shoe and said right shoe further comprise a heel region, and which further comprises at least one heel region heel part (rear portion of sole member 22) which is removably attachable to said heel region of either said right shoe or said left shoe as a heel region outsole (Fig. 3).
Regarding claim 15, Lind discloses that said periphery of said toe region of said left shoe and said right shoe are substantially similar (Fig. 3).
Regarding claim 16, Lind discloses a first and second forepart, and wherein said first and second foreparts have different traction characteristics and each have a periphery which substantially matches said periphery of said toe region of both said left shoe and said right shoe (column 7, line 66-column 8, line 24).
Regarding claim 17, Lind discloses a footwear kit comprising: a forepart (sole member 22); wherein said forepart has a frontmost edge; wherein said forepart is removably attachable to a toe region of a left shoe and a right shoe; wherein said forepart has a periphery which is configured to generally match a periphery of said toe region of both said left shoe and said right shoe, such that said forepart generally covers said toe region of either said left shoe or said right shoe when said frontmost edge is generally aligned with a frontmost edge of said left shoe or said right shoe (column 5, lines 8-54; column 6, lines 23-46; Fig. 3).
Regarding claim 18, Lind discloses at least two foreparts, and wherein each forepart has a different traction characteristic from one another (column 7, line 66-column 8, line 24).
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lind, as applied to claim 17.
Lind discloses a plurality of foreparts (column 7, line 66), but does not specifically disclose at least three. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide at least three foreparts in order to provide additional options to the user, fitting a wider range of different user preferences. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732